DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on December 16, 2021 has been fully considered. The amendment to instant claim 16 is acknowledged. In light of said amendment, the previous rejection under 35 USC 112, second paragraph is withdrawn. The previous rejections cited below are maintained for the reasons set forth in “Response to Arguments” section below. The following action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 16-17, 19-24, 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al (US 4,507,468), as evidenced by Sodium p-toluenesulfone flyer, 2017 and Polyphenylene Sulfide flyer, 2015.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 

4. The rejection is adequately set forth on pages 4-7 of an Office action mailed on July 30, 2021 and is incorporated here by reference.

Response to Arguments
5.  Applicant's arguments filed on December 16, 2021 have been fully considered.

6. With respect to Applicant’s arguments regarding the rejection of Claims 16-17, 19-24, 33-35 under 35 U.S.C. 103 as being unpatentable over Kawabata et al (US 4,507,468), as evidenced by Sodium p-toluenesulfone flyer, 2017 and Polyphenylene Sulfide flyer, 2015, it is noted that:
1) instant claims 16-17, 19-24, 33-35 are related to a polymer composition. Instant claims 16-17, 19-24, 33-35 are silent with respect to the composition being made into an article, wherein the article is contacted with water;
2) instant claims 16-17, 19-24, 33-35 are silent with respect to any properties of the composition, specifically with respect to providing the composition that “does not phase separate when compounded”;
3) Based on the teachings of Kawabata et al, it would have been obvious to a one of ordinary skill in the art to choose and use sodium benzenesulfonate or sodium p-toluenesulfonate as a metal salt in the composition of Kawabata et al (col. 5, lines 46-66), since it would have been obvious to choose material based on its suitability. Case 

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764